EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William M. Johnson on February 24, 2022.
The application has been amended as follows:
In claim 13, line 1, change “comprises” to comprising”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Claims 1, 6-11, 13, 15, 16, 18-22 and 26-28 are allowed.
Regarding claims 1, 21 and 22, the closest prior art is to Faik ‘948 (U.S. Patent Application Publication No. 2018/0050948 A1).  Faik ‘948 discloses a glass panel having first and second stiffened regions and one or more cold-formed bent regions stiffened by keystone stiffeners (FIG. 3B, FIG. 5 of Faik ‘948).  Faik ‘948 therefore discloses cold-forming and fixing portions of a flexible glass substrate into a non-planar shape.  Faik ‘948, however, does not teach or reasonably suggest a method as set forth in claim 1 comprising fixing a first portion of a flexible glass substrate into a first fixed non-planar shape with a first rigid support structure and fixing a second portion of the flexible glass substrate into a second fixed shape with a second rigid support structure, wherein the second rigid support structure surrounds the first rigid support structure.  Moreover, Faik ‘948 does not teach or reasonably suggest surrounding the first and/or second stiffened regions with the keystone stiffeners.  Claims 1, 21 and 22 are therefore patentable over Faik ‘948.
Claims 6-11, 13, 15, 16, 18-20, 26 and 27 depend either directly or indirectly from claim 1.  Claim 28 depends from claim 22.  These dependent claims are therefore also allowable over Faik ‘948 for the reasons set forth above with respect to claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746